Exhibit 10.2

January 13, 2012

Hicks Acquisition Company II, Inc.

100 Crescent Court, Suite 1200

Dallas, Texas 75201

 

  Re:

Initial Public Offering

Ladies and Gentlemen:

This letter (“Letter Agreement”) is being delivered to you in accordance with
respect to the underwritten initial public offering (the “Offering”), by Hicks
Acquisition Company II, Inc. (the “Company”) of 15,000,000 of units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), and one warrant exercisable for one
share of Common Stock (each, a “Warrant”). The Units sold in the Offering are
quoted and traded on the Over-the-Counter Bulletin Board pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”).
Certain capitalized terms used herein are defined in paragraph 6 hereof.

Therefore, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

1. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in the Underwriting Agreement with
Citigroup Global Markets, Inc. related to the Company’s initial public offering)
within 21 months from the closing of the Offering, he shall take all reasonable
steps to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible, redeem 100% of the Common
Stock held by the Public Stockholders, at a per-share price, payable in cash,
equal to the aggregate amount including interest then on deposit in the Trust
Account, but net of any taxes payable (less up to $100,000 of such net interest
to pay reasonable expenses of dissolution), divided by the number of shares of
Common Stock then outstanding, together with the contingent right to receive, in
cash, following the Company’s dissolution, a pro rata share of the balance of
the Company’s net assets, if any, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law.



--------------------------------------------------------------------------------

Hicks Acquisition Company II, Inc.

 

2.      (a) The undersigned agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, he shall (i) vote all the Founder Shares (as
defined below) owned by him in accordance with the majority of the votes cast by
the Public Stockholders and (ii) vote any shares acquired by him in the Offering
or the secondary public market in favor of such proposed Business Combination.

(b) An amount equal to 2,143 shares held by the undersigned shall be returned to
the Company for cancellation, at no cost, in the event that the last sales price
of the Company’s stock does not equal or exceed $12.00 per share (as adjusted
for stock splits, stock dividends, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period within
twenty-four (24) months following the closing of the Company’s initial Business
Combination.

(c) The undersigned acknowledges that he has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account or any other asset of
the Company as a result of any liquidation of the Company with respect to the
Founder Shares held by him. The undersigned hereby further waives, with respect
to any shares of the Common Stock held by him, any redemption rights he may have
in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock (although the
undersigned shall be entitled to redemption and liquidation rights with respect
to any shares of the Common Stock (other than the Founder Shares) he holds if
the Company fails to consummate a Business Combination within 21 months from the
date of the closing of the Offering).

(d) In the case of any of the Founder Shares owned by the undersigned, until
(A) one year after the completion of the Company’s initial Business Combination
or earlier if, subsequent to the Company’s initial Business Combination (such
applicable period being the “Founder Lock-Up Period”), the last sales price of
the Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination or (B) the Company
consummates a subsequent liquidation, merger, stock exchange or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property,
the undersigned shall not, except as described in the Prospectus, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or

 

2



--------------------------------------------------------------------------------

Hicks Acquisition Company II, Inc.

 

otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder, with respect to the Founder Shares owned by him,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any of the
Founder Shares owned by him, whether any such transaction is to be settled by
delivery of the Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (i) or (ii).

(e) Notwithstanding the provisions contained in 2(d) herein, the undersigned may
transfer the Founder Shares owned by him (i) to the Company’s officers or
directors, any affiliate or family member of any of the Company’s officers or
directors or any affiliate of HH-HACII, L.P. (the “Sponsor”) or to any limited
partner(s) of the Sponsor; (ii) by gift to a member of the undersigned’s
immediate family or to a trust, the beneficiary of which is a member of the
undersigned’s immediate family, an affiliate of the undersigned or to a
charitable organization; (iii) by virtue of the laws of descent and distribution
upon death of the undersigned; (iv) pursuant to a qualified domestic relations
order; (v) by virtue of the laws of the state of Delaware or the Sponsor’s
limited partnership agreement upon dissolution of the Sponsor; (vi) in the event
of the Company’s liquidation prior to the completion of the Company’s initial
Business Combination; or (vii) in the event that the Company consummates a
liquidation, merger, stock exchange or other similar transaction that results in
all of its stockholders having the right to exchange their shares of the Common
Stock for cash, securities or other property subsequent to the consummation of
the Company’s initial Business Combination; provided, however, that, in the case
of clauses (i) through (iv), these permitted transferees enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions in
2(d) herein.

(f) Further, the undersigned agrees that after the Founder Lock-Up Period has
elapsed, the Founder Shares owned by him or her shall only be transferable or
saleable pursuant to a sale registered under the Securities Act or pursuant to
an available exemption from registration under the Securities Act. The Company
and the undersigned each acknowledge that pursuant to that certain registration
rights agreement entered into between the Company, Thomas O. Hicks (the
“Founder”) and the Sponsor, each of the Founder and the Sponsor may request that
a registration statement relating to the Founder Shares be filed with the
Commission prior to the end of the Founder Lock-Up Period; provided, however,
that such registration statement does not become effective prior to the end of
the Founder Lock-Up Period.

 

3



--------------------------------------------------------------------------------

Hicks Acquisition Company II, Inc.

 

3. The undersigned’s biographical information furnished to the Company and
attached hereto as Exhibit A is true and accurate in all respects and does not
omit any material information with respect to the undersigned’s background. The
undersigned represents and warrants that:

(a) the undersigned is not subject to or a respondent in any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

(b) the undersigned has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and the undersigned is not currently a defendant in any such criminal
proceeding; and

(c) the undersigned has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

4. Except as disclosed in the Prospectus, neither the undersigned nor any
affiliate of the undersigned, shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following:

(a) payment of an aggregate of $10,000 per month to Hicks Holdings Operating
LLC, an affiliate of the Founder, for office space, secretarial and
administrative services, pursuant to an Administrative Support Agreement, dated
June 23, 2010;

(b) reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination, so
long as no proceeds of the Offering held in the Trust Account may be applied to
the payment of such expenses prior to the consummation of a Business
Combination, except that the Company may, for purposes of funding its working
capital requirements (including paying such expenses), receive from the Trust
Account up to $2,250,000 in interest income (net of franchise and income taxes
payable); and

(c) repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or an affiliate of the Sponsor or
certain of the Company’s officers and directors to finance transaction costs in
connection with an

 

4



--------------------------------------------------------------------------------

Hicks Acquisition Company II, Inc.

 

intended initial Business Combination, provided, that, if the Company does not
consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment; provided, however, that the Company may, for purposes of funding its
working capital requirements (including repaying such loans), receive from the
Trust Account up to $2,250,000 in interest income (net of taxes payable on such
interest).

5. The undersigned has full right and power, without violating any agreement to
which he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as an officer of the Company or as a director
on the board of directors of the Company, as applicable, and hereby consents to
being named in the Prospectus as an officer and/or as a director of the Company,
as applicable.

6. As used in this Letter Agreement, (i) “Business Combination” shall mean a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the shares of the Common Stock
of the Company acquired by the Sponsor for an aggregate purchase price of
$25,000; (iii) “Public Stockholders” shall mean the holders of securities issued
in the Offering; and (iv) “Trust Account” shall mean the trust fund into which a
portion of the net proceeds of the Offering will be deposited.

7. This Letter Agreement, and the exhibits thereto, constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersede all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by the parties hereto.

8. Neither party may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
undersigned and each of his or her heirs, personal representatives and assigns.

 

5



--------------------------------------------------------------------------------

Hicks Acquisition Company II, Inc.

 

9. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of Dallas
County, in the State of Texas, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

10. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

11. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Founder Lock-up Period or (ii) the liquidation of the Company.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

Sincerely,

/s/ James C. Musselman

James C. Musselman

 

 

 

Acknowledged and Agreed:

 

HICKS ACQUISITION COMPANY II, INC.

By:   /s/ Christina Weaver Vest  

Christina Weaver Vest

President, Chief Executive Officer and

Chief Financial Officer

Signature Page to Insider Letter